Citation Nr: 0725278	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-11 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When a veteran is attempting to reopen a previously 
disallowed claim, VA must notify the veteran of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.

To reopen a finally adjudicated claim, a veteran must submit 
new and material evidence.  38 U.S.C.A. § 5108 (2002); 38 
C.F.R. § 3.156(a) (2006).  The definition of "new and 
material evidence" was revised in August 2001.  38 C.F.R. § 
3.156 (2002).  The change in the law pertains to claims filed 
on or after August 29, 2001.  Duty to Assist, 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  

Under the new definition, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2006).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

Here, the veteran filed his claim to reopen the previously 
disallowed claim in November 2001.  In letters dated in 
October 2002 and May 2006, the RO notified the veteran as to 
what the evidence needed to show to reopen a previously 
disallowed claim, but included the old definition of new and 
material evidence.  As the veteran filed his claim after 
August 29, 2001, the new definition applies and he should be 
informed of this definition.  This issue must be remanded so 
that the veteran can be provided with proper notice.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the evidence and 
information that is necessary to reopen 
his previously disallowed claim of 
entitlement to service connection for a 
lung disorder.  The notice shall include 
the definition of new and material 
evidence in effect after August 29, 2001.  

2.  Thereafter, the veteran's claim of 
entitlement to service connection for a 
lung disorder should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



